Citation Nr: 0908723	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  01-10 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for additional disability related to a 
right foot disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Son


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to December 
1974.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).  This case was remanded by the 
Board in November 2003, December 2006, and December 2007 for 
additional development.


FINDING OF FACT

The medical evidence of record does not show that the 
Veteran's right foot disorder was the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault by VA medical personnel, or that it 
was due to an event not reasonably foreseeable in furnishing 
the Veteran's medical treatment.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
additional disability related to a right foot disorder have 
not been met.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.358, 3.361 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Letters dated in May 2001, May 2004, and 
January 2007 satisfied the duty to notify provisions, after 
which the claim was readjudicated.  See 38 C.F.R. 
§ 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Veteran's service treatment records, VA medical 
treatment records, and indicated private medical records have 
been obtained.  An independent medical opinion was provided 
to the Veteran in connection with his claim.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. 473.  Further, the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.

In general, when a claimant experiences additional disability 
as the result of hospital care, medical or surgical 
treatment, or examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151.

The provisions of 38 U.S.C.A. § 1151 provide that when there 
is no willful misconduct by a Veteran, disability resulting 
from VA hospital care furnished the Veteran will be 
compensated in the same manner as if service-connected, if 
the disability was caused by (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing hospital care or (B) 
an event which is not reasonably foreseeable.  See also 38 
C.F.R. §§ 3.358, 3.361.

The Veteran contends that benefits are warranted for his 
currently diagnosed right foot disorder, under the provisions 
of 38 U.S.C.A. § 1151, due to the failure of VA medical 
personnel to provide proper treatment.  Specifically, the 
Veteran claims that VA personnel caused his right foot to 
swell due to negligent treatment, misdiagnosed the right foot 
swelling as an infection, performed a surgical procedure on 
the Veteran without his consent, improperly administered 
anesthesia during the surgery, and caused infections in the 
right foot after the surgery was completed due to further 
negligent treatment.

The medical evidence of record shows that the Veteran 
complained of right foot and ankle pain on multiple occasions 
in February 1999 and March 1999.  Treatment for these 
complaints included an orthopedic examination on March 11, 
1999, during which tenderness was noted on physical 
examination.

During March 1999, the Veteran was given numerous right foot 
and ankle x-rays.  A March 5th x-ray report found mild 
spurring of the calcaneous at the plantar tendon insertion.  
A March 11th x-ray report found a "suggestion" of old 
trauma, with no acute osseous pathology.  A March 15th x-ray 
report found moderate degenerative changes.  A March 17th x-
ray report found degenerative changes without evidence of 
osteomyelitis.  A March 22nd x-ray report found a normal 
right foot and ankle on joint examination.  A March 29th x-
ray report stated there were findings "consistent with 
osteomyelitis" with an atypical distribution.  A second 
March 29th x-ray report found a normal right ankle on joint 
examination.

The Veteran's pain continued throughout this period, and he 
was scheduled for surgery on March 29, 1999.  Before the 
operation, a Request for Administration of Anesthesia and for 
Performance of Operations and Other Procedures form described 
the operative procedure as an irrigation and debridement of a 
right ankle infection.  The consent form included the 
following statement: "I request the performance of the 
above-named operation or procedure and of such additional 
operations or procedures as are found to be necessary or 
desirable, in the judgment of the professional staff of the 
below-named medical facility, during the course of the 
above-named operation or procedure."  The consent form 
stated that there were no exceptions to surgery or 
anesthesia.  The Veteran signed the consent form.

The March 29, 1999 VA surgical report stated that an incision 
and drainage of a right posterior ankle abscess was 
performed.  The pre- and post-operative diagnoses were 
abscess right posterior ankle.  The anesthesia was listed as 
an "[a]nkle block."

The Veteran's right foot complaints continued, and he was 
scheduled for a second surgery on April 15, 1999.  Before the 
operation, a consent form identical to the March 29, 1999 
form stated that the operative procedure was debridement and 
irrigation of an abscess of the right foot.  The procedure 
was described as a cleaning of an infected foot.  The 
exceptions to surgery or anesthesia were listed as "do 
nothing."  The Veteran signed the consent form.

The April 15, 1999 VA surgical report stated that the 
procedures performed were a right ankle incision and 
debridement, a right partial calcaneotectomy, and a right 
ankle bead pouch.  The pre-operative diagnosis was right 
ankle abscess and the post-operative diagnosis was right 
calcaneus osteomyelitis.  The anesthesia was listed as 
"[g]eneral endotracheal."  The report noted that during the 
surgery, a small amount of pus was found in the cancellous 
bone of the calcaneus.  The calcaneotectomy was performed 
following this discovery.

The Veteran's right foot complaints continued, and he was 
scheduled for a third surgery on April 19, 1999.  Before the 
operation, a consent form identical to the previous consent 
forms stated that the operative procedure was debridement of 
right foot wounds.  The procedure was described as a cleaning 
up foot wounds.  The exceptions to surgery or anesthesia were 
listed as "do nothing."  The Veteran signed the consent 
form.

The April 19, 1999 VA surgical report stated that the 
procedure performed was an incision and debridement of the 
right ankle.  The pre- and post-operative diagnoses were 
right ankle osteomyelitis.  The anesthesia was listed as 
"[g]eneral endotracheal."

The medical evidence of record shows that the Veteran has 
continued to experience a right foot disorder since April 
1999.

A December 2005 independent medical opinion stat that the 
examiner was unable to come to any conclusion regarding the 
treatment of the Veteran due to illegible records and 
insufficient documentation in the areas that were legible.

An August 2006 independent medical opinion stated that the 
examiner had reviewed "about 4 inch sheets of medical 
records, laboratory reports, and testimonials and over two 
and a half hours were spent in the review and preparation of 
the statement."  The examiner summarized the Veteran's 
pertinent medical history and concluded that

it is my professional opinion that the VA 
made proper diagnosis on the [Veteran's] 
problem and performed appropriate 
surgical debridement including irrigation 
and debridement with the bead pouch and a 
partial calcanectomy on the [V]eteran's 
heel.  My opinion is based on the 
reasonable degree of medical certainty.

Although the VA acted in accordance to 
the standard medical and surgical 
practice as relates to the management of 
the diabetic foot, the [V]eteran had some 
issues that may be related to 
communication and trust and that may not 
have been addressed adequately but all in 
all, I think standard medial and surgical 
practice were applied to this gentleman.  
Diabetic foot infections are serious 
medical problem[s] that requir[e] 
immediate medical attention, diagnostic 
evaluation, and hospitalization, and this 
was clearly done in the [V]eteran's 
case. . . . [A] deep [diabetic] infection 
may include an abscess and bone infection 
or osteomyelitis.  The infection to the 
bone or osteomyelitis takes at least 
three weeks to show up on x-rays, so it 
is not unusual for the x-rays to be 
negative in patients with 
osteomyelitis. . . .

The [Veteran's] second bone scan shows 
increased uptake which may be consistent 
with findings of osteomyelitis. . . .

After reviewing [the] records, I do 
believe that the [Veteran] initially 
presented with an abscess of the right 
heel that developed into the more deeper 
infection of osteomyelitis. . . .

I think the VA acted in a proper manner 
by removing a part of the calcaneus.  
Partial calcanectomy is a standard of 
care for infected calcaneal bone and I 
have performed this enormous times in my 
practice.  When bone is infected, it 
lacks blood supply to allow for adequate 
healing and failure to remove that bone 
leads to worsening of the infection.

My opinions are based on a reasonable 
degree of medical certainty, based on the 
records submitted to me for review.

While the evidence shows that the Veteran has current 
diagnoses of a right foot disorder, there is no evidence that 
it was the result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault by VA 
medical personnel.  The only medical evidence of record which 
discusses whether the Veteran's medical treatment was 
deficient in any manner is the August 2006 independent 
medical opinion.  This report stated that VA acted properly 
in its treatment of the Veteran.  Furthermore, while the 
Veteran states that he did not consent to the calcanectomy, 
he signed a consent form that specifically included 
permission for the performance "of such additional 
operations or procedures as are found to be necessary or 
desirable, in the judgment of the professional staff of the 
below-named medical facility, during the course of the 
above-named operation or procedure."  As the medical 
evidence of record shows that the calcanectomy was necessary 
or desirable under the circumstances of the operation, it is 
covered by this consent form.  While the Veteran also claims 
that VA's treatment was insufficient in other ways, there is 
no medical evidence of record that provides an opinion that 
the Veteran's current right foot disorder was the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA medical 
personnel or that it was due to an event not reasonably 
foreseeable in furnishing the Veteran's medical treatment.

The medical evidence of record includes numerous VA medical 
reports in which the Veteran complained of negligent or 
otherwise deficient treatment by VA personnel.  However, 
these statements are not competent etiological evidence, as 
they are based entirely on the Veteran's own statements and 
do not include any independent commentary from the various 
examiners.  See Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  
Such evidence cannot enjoy the presumption of truthfulness, 
because a medical professional is not competent to opine as 
to matters outside the scope of his or her expertise, and a 
bare transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994) ("in order for any testimony to be 
probative of any fact, the witness must be competent to 
testify as to the facts under consideration").  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that medical professionals are not competent to transform a 
lay history, unenhanced by medical comment, into competent 
medical evidence based on their status as medical 
professionals.  LeShore v. Brown, 8 Vet. App. 406 (1995).

The Veteran has also submitted numerous internet articles on 
surgical operations and anesthesia.  The Court has held that 
a medical article or treatise can provide support to a claim, 
but that they must be combined with an opinion of a medical 
professional and be reflective of the specific facts of a 
case as opposed to a discussion of generic relationships.  
Sacks v. West, 11 Vet. App. 314, 316-17 (1998); see Wallin v. 
West, 11 Vet. App. 509, 514 (1998) (medical treatise evidence 
discussed generic relationships with a degree of certainty to 
establish a plausible causality of nexus); see also Mattern 
v. West, 12 Vet. App. 222, 228 (1999).  The articles of 
record do not discuss the specific circumstances of the 
Veteran's right foot disorder in any manner, let alone 
whether VA personnel were deficient in any way in their 
treatment of the Veteran.  In addition, these articles have 
never been commented on in any form by a medical 
professional.  As such, these articles are not competent to 
show that the Veteran experiences additional disability 
related to a right foot disorder as a result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault by VA medical personnel or that it 
was due to an event not reasonably foreseeable in furnishing 
the Veteran's medical treatment.

The Veteran's statements alone are not sufficient to prove 
that he experiences additional disability related to a right 
foot disorder as a result of carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault by VA medical personnel or that it was due to an event 
not reasonably foreseeable in furnishing the Veteran's 
medical treatment.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  As he is not a physician, 
the Veteran is not competent to make a determination that he 
experiences additional disability related to a right foot 
disorder as a result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
by VA medical personnel or that it was due to an event not 
reasonably foreseeable in furnishing the Veteran's medical 
treatment.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As 
such, the medical evidence of record does not show that the 
Veteran experiences additional disability related to a right 
foot disorder as a result of carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault by VA medical personnel or that it was due to an event 
not reasonably foreseeable in furnishing the Veteran's 
medical treatment.  Accordingly, compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for additional 
disability related to a right foot disorder are not 
warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence of record that the Veteran experiences additional 
disability related to a right foot disorder as a result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA medical 
personnel, or that it was due to an event not reasonably 
foreseeable in furnishing the Veteran's medical treatment, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Compensation under 38 U.S.C.A. § 1151 for additional 
disability related to a right foot disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


